July 1, 2014

 

Ohio State Innovation Foundation

Attn: Timothy R. Wright, President

1524 North High Street

Columbus, Ohio 43201

 

Re: License Agreements/Upfront Fees/Equity

  

 

Dear Mr. Wright:

 

Reference is made to (1) the Patent & Technology License Agreement, Agt. No.
A2014-0165, entered into as of September 6, 2013, by and between Microlin Bio,
Inc. ("Microlin") and Ohio State Innovation Foundation ("OSIF"), as amended, (2)
the Patent & Technology License Agreement, Agt. No. A2013- 2080, entered into as
of September 6, 2013, by and between Microlin and OSIF, as amended, (3) the
Patent & Technology License Agreement, Agt. No. A2013-2069, entered into as of
September 6, 2013, by and between Microlin and OSIF, as amended, (4) the Patent
& Technology License Agreement, Agt. No. A2014-0164, entered into as of
September 6, 2013, by and between Microlin and OSIF, as amended, (5) the Patent
& Technology License Agreement, Agt. No. A2014-0294, entered into as of
September 6, 2013, by and between Microlin and OSIF, as amended (collectively,
the "Agreements"), and (6) the letter agreement, entered into as of May 22,
2014, by and between Microlin and OSIF (the "May Letter Agreement").

 

This letter serves to confirm our agreement regarding Microlin's obligations
with respect to the fees and expenses due to OSIF for the patents licensed from
OSIF under the Agreements. The Agreements provide that Microlin is to pay OSIF
an upfront fee (the "Upfront Fee") for the licensed patents and to repay OSIF
for past patent expenses (the "Patent Expenses"). The Agreements further provide
that the Patent Expenses become immediately due and payable to OSIF in the event
that $I 0,000,000 of external funding is obtained by Microlin.

 

Microlin and OSIF agree that the entire unpaid balance of the Upfront Fee, which
totals $500,000 in the aggregate, will be paid in full by Microlin on or before
August 1, 2014, $300,000 of which will be paid by Microlin to OSIF via wire
transfer no later than three (3) calendar days after the day on which Microlin
delivers its registered securities to its underwriter(s) and receives payment
for such securities (the "Closing Date"), and $200,000 of which shall, on the
date Microlin's registration statement on Form S-1 filed in connection with the
initial public offering of its common shares (the "Initial Public Offering") is
deemed effective (the "Effective Date"), automatically convert in whole, without
any further action by OSIF, into shares of common stock of Microlin (the "Common
Stock"), with the same rights, obligations, preferences and privileges as are
received by the other holders of Common Stock (the "Upfront Fee Conversion").
Upon the Upfront Fee Conversion, OSIF shall receive (1) the number of shares of
Common Stock equal to the quotient of (x) $200,000 divided by (y) the initial
public offering price of the Common Stock and (2) warrants in the same
proportion as issued to other investors in the initial public offering. Microlin
shall, promptly after the Upfront Fee Conversion, issue and deliver to OSIF a
certificate or certificates evidencing the shares of Common Stock to which OSIF
shall be entitled. OSIF shall be treated for all purposes as the record holder
of such shares of Common Stock as of the date of the Upfront Fee Conversion. In
the event that the Effective Date does not occur or occurs after August 1, 2014,
the parties will agree to a commercially reasonable alternative payment schedule
for the Upfront Fee. Microlin and OSIF acknowledge that the foregoing agreement
with respect to the Upfront Fee supersedes the May Letter Agreement.

   

 

 

In the event Microlin raises in excess of $10,000,000 in its Initial Public
Offering on or before August 1, 2014, the entire unpaid balance of the Patent
Expenses, which totals $2,446,000 in the aggregate, shall, on the Effective
Date, automatically convert in whole, without any further action by OSIF, into
shares of Common Stock with the same rights, obligations, preferences and
privileges as are received by the other holders of Common Stock (the "Patent
Expense Conversion"). Upon the Patent Expense Conversion, OSIF shall receive (
1) the number of shares of Common Stock equal to the quotient of (x) $2,446,000
divided by (y) the initial public offering price of the Common Stock and (2)
warrants in the same proportion as issued to other investors in the initial
public offering. Microlin shall, promptly after the Patent Expense Conversion,
issue and deliver to OSIF a certificate or certificates evidencing the shares of
Common Stock to which OSIF shall be entitled. OSIF shall be treated for all
purposes as the record holder of such shares of Common Stock as of the date of
the Patent Expense Conversion. In the event that the Effective Date does not
occur or occurs after August 1, 2014, the parties will agree to a commercially
reasonable alternative payment schedule for the Patent Expenses.

 

 

Sincerely,

 

 

 

/s/ Joseph Hernandez

Executive Chairman



 

 

[Acknowledgement page follows]

 2 

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

OHIO STATE INNOVATION FOUNDATION

 

By: /s/ Timothy R. Wright

Name: Timothy R. Wright

Title: President



 3 

 

